Citation Nr: 9930332	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in October 1996 for a medical opinion 
as to the veteran's headache symptomatology, and whether such 
symptoms were related to his service-connected headache 
disorder.  The Board finds that the development requested in 
the October 1996 remand has been completed to the extent 
possible, and that further remand of the claim on appeal is 
not warranted.


FINDING OF FACT

Service-connected headaches are manifested by symptoms in an 
unexceptional disability picture that do not more nearly 
approximate characteristic prostrating attacks averaging one 
in two months over the last several months.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
service-connected headaches have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board finds that the claim is well grounded and 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As noted previously, 
while the Board remanded this matter for further medical 
development in October 1996, the record now reflects a 
medical opinion which is responsive to the Board's request.  
Therefore, the Board finds that the further remand of this 
matter for the purpose of a supplemental or additional 
medical opinion is not warranted.  

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

The veteran's headache disorder is currently rated as 
noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under the provisions of Diagnostic Code 8100 of the 
1945 Schedule for Rating Disabilities, a 10 percent 
evaluation is available for migraine with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months, and with less frequent attacks, a 
noncompensable rating is assigned.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

A review of the history of this disability shows that service 
connection was granted with a noncompensable rating assigned 
by a February 1986 rating decision, based on Department of 
Veterans Affairs (VA) medical examination and VA and service 
medical records.  Service medical records reflect that in 
February 1969, the veteran was involved in an automobile 
accident four days earlier, in which he sustained multiple 
lacerations of the forehead.  At the time of this 
examination, the veteran complained of headaches in the area 
of the lacerations.  A physical profile from March 1969 
reflects that as a result of the veteran's multiple scalp 
lacerations, he was not to wear "steel pot, helmet liner, or 
any other restrictive head gear."  Separation examination in 
April 1970 revealed a history of frequent or severe headache 
and complaints of headache due to helmet pressure on scalp 
laceration scars.  Neurological evaluation was negative.  

VA hospital records from February and March 1973 reveal that 
an electroencephalogram (EEG) was performed because of 
complaints of intermittent headaches, and the results were 
noted to demonstrate negative findings.  VA orthopedic 
examination in July 1975 noted that the veteran was 
complaining of headaches in the area of the laceration on his 
forehead without mention of treatment.  Skull X-rays were 
interpreted to reveal negative findings.  

VA hospital records from September to November 1977 reveal a 
problem list that included headache and findings of alcohol 
abuse with blackouts and destructive behavior while 
intoxicated.  During this admission, the results of a brain 
scan were noted to be negative, and VA examination in March 
1978 mentioned headaches without description and with normal 
neurological examination.  

At the time of VA Agent Orange examination in January 1985, 
the veteran reported that at the time of his motor vehicle 
accident in 1969, his head hit the windshield and broke it 
without his body being thrown from the car and without loss 
of consciousness.  Skull X-rays at this time did not indicate 
fractures, but there were several scars on the forehead and 
scalp.  Since then, the wearing of a hardhat or steel helmet 
would cause headaches all over the head.  The veteran further 
reported headaches at the rate of once a week for the 
previous several years.  The pain was all over his head with 
occasional vision blurring but no focal neurological 
symptoms.  It was also noted that the veteran's headaches 
were treated with aspirin, and that he had never had a 
problem with headaches before that time.  He also indicated 
that he did not know what precipitated the headaches.  The 
diagnosis included muscle contraction headaches since motor 
vehicle accident in "1979."

VA medical examination in December 1985 revealed that the 
veteran reported being involved in a motor vehicle accident 
in 1969, in which his head struck the windshield and he 
sustained multiple lacerations of his forehead and scalp.  
Since then, the veteran reported intermittent headaches that 
were bifrontal, generally lasted about an hour, and were 
relieved by aspirin.  He further noted that they tended to 
occur once or twice a week, that it would take one hour to 
get to their peak intensity, and that there was no aura or 
stiff neck muscles.  There were no neurologic symptoms 
reported and neurological examination revealed negative 
findings.  The diagnosis included headache, probably post 
concussion.  VA audiological examination conducted at the 
same time revealed diagnoses which included headaches 
possibly related to neurologic cause but that sinus X-rays 
would be obtained to rule out a sinus cause.  X-rays of the 
sinuses were interpreted to reveal negative findings.

A February 1986 rating decision granted service connection 
for headaches, effective from October 15, 1984.

VA outpatient records for the period of March to August 1992 
reveal that in March 1992, the veteran complained of 
headaches every other day, noting that sometimes he awakened 
with headaches.  It was further noted that he had a motor 
vehicle accident in 1969, after which the headaches began, 
and that they had worsened over the previous three months.  
Aspirin did not help relieve the pain anymore, and the 
headaches were described as throbbing and frontal.  The 
diagnosis included headaches (since 1969).  At this time, the 
assessment included headaches consistent with past history.  
Later in April 1992, it was noted that the headaches 
continued unchanged at the rate of about every other day, and 
were throbbing and mostly in the frontal region.  They were 
also indicated to be worse with stress and in the afternoon.  
The diagnosis included headaches since 1969 and the 
assessment included tension headaches.  

VA outpatient records from July 1992 reflect a history of 
frontal throbbing headaches since 1969 following a motor 
vehicle accident in which the veteran reportedly hit his head 
on the car windshield.  Since 1969, the veteran reported 
throbbing headaches every other day, lasting hours, but now 
relieved with salsalate.  The veteran noted he would become 
dizzy from standing quickly.  Headaches were noted to be 
worse in the afternoon and with stress.  It was also noted 
that X-rays of the sinuses in April 1992 suggested chronic 
sinusitis of the right maxillary antrum.  Problems were 
indicated to include headaches since 1969 following a motor 
vehicle accident, and the assessment included headaches 
relieved with salsalate with an etiology that might be 
secondary to head trauma sustained in 1969, chronic 
sinusitis, and hypertension.  The plan was for the veteran to 
continue with salsalate.  In August 1992, it was noted that 
the veteran complained of headaches which resolved with 
salsalate, and that his problems included headaches status 
post motor vehicle accident in 1969.

VA outpatient records from September 1992 reflect that the 
veteran reported a history of headaches every day since a car 
accident in 1969.  It was further indicated that the veteran 
obtained good relief from salsalate.  The veteran also 
complained of lightheadedness.  Later that month, it was 
noted that the veteran had been seen earlier in the month for 
a blood pressure check, and at this time, blood pressure was 
still elevated with complaints of headache and 
lightheadedness.  Headaches reportedly began after he 
awakened in the morning, but was apparently relieved by 
salsalate.  The veteran reported a history of a head injury 
as a result of a car accident in service, and the diagnosis 
included controlled hypertension and headaches/memory loss 
per history.

VA outpatient records from November 1992 reflect a diagnosis 
which included hypertension and headache after car accidents.

Noting that there was no evidence that the reported headaches 
were prostrating, a rating decision in March 1993 continued 
the noncompensable evaluation.

In his notice of disagreement of April 1993, the veteran 
maintained that he suffered greatly from his headaches, which 
were often reportedly so severe that he was unable to get out 
of bed and had to remain in a prone position until he could 
finally feel relief.  

VA outpatient records from July 1993 reflect that the veteran 
reported taking salsalate for headaches which were frontal in 
nature and mostly occurred in the afternoon.  The assessment 
included chronic headaches, and since the salsalate was now 
reportedly not working, the plan was for the veteran to use 
Motrin.

In a July 1993 statement enclosed with the veteran's 
substantive appeal of the same date, a representative of the 
veteran's then-employer indicates that the veteran worked for 
her company and that the veteran had been observed having 
headaches in the afternoon which required him to lay down 
until they went away.

VA outpatient records for the period of January 1996 to 
November 1997 reflect that in January 1996, the veteran 
reported a history of back pain and that he had been involved 
in a number of auto accidents.  In June 1996, the veteran was 
referred to the geo-neuropsychiatric clinic for assessment of 
cognitive difficulties, at which time it was noted that he 
had been involved in a motor vehicle accident in March 1995, 
and was being treated for diabetes mellitus, thyroid disease, 
hypertension and headaches.  Neurological examination at this 
time revealed non-focal reflexes to be 1+ bilaterally, and 
that there was no evidence of frontal release signs/frontal 
lobe dysfunction.  The examiner indicated that the clinic was 
in agreement with the neuropsychological report that found 
that the veteran most likely had cognitive deficits which 
were developmental in nature.  In August 1996, the veteran's 
complaints included chronic headache.  In November 1997, the 
assessment included a recent episode of bilateral flashes 
(colored) without headaches.

VA neurological examination in June 1998 revealed that the 
veteran had a history of headaches reportedly back to 1969 
when he was involved in a motor vehicle accident.  At the 
time of this accident, the veteran indicated that he was 
thrown forward and apparently lacerated the frontal region of 
his scalp.  Review of the records was found to demonstrate 
that the veteran was hospitalized over night and that X-rays 
of the skull were negative for fracture.  The veteran 
reported that he was currently having headaches on a daily 
basis.

The examiner's review of the post service medical records 
revealed that in 1985, the veteran reported that the 
headaches would "come and go," and headache frequency of 
once a week was noted.  In a 1977 note, it was indicated that 
the veteran had a negative brain scan.  In March 1992, it was 
noted that the veteran complained of increased headaches over 
the previous three months and by April 1992, they were 
occurring every day.  Daily headaches were reported in 1993.  
In 1986, sinus X-rays reportedly revealed no sinusitis, but 
repeat X-rays in 1992 revealed right maxillary sinusitis.  In 
February 1997, there was a diagnosis of right septal 
deviation, and in the past, it was noted that the veteran had 
treated his headaches with salicylate.  Out of the month, the 
veteran now reported a headache two-thirds of the time, which 
tended to occur in the frontal region.  Occasionally, the 
headaches would be accompanied by momentary jerking 
sensations where his head would turn in either direction.  

The veteran also reported a history of ringing in the right 
ear and impaired hearing in the right ear.  The veteran 
denied a prior history of head trauma or subsequent head 
injuries following the service.  There were no complaints of 
focal paresthesia or lack of coordination.  In 1996, the 
veteran was seen for depression and continued to take 
medication for this condition.  It was also noted that the 
veteran had a five year history of diabetes and hypertension.  
The veteran reported taking medication for diabetes, high 
blood pressure, a thyroid disorder and headaches.  
Examination of the skull revealed a well-healed scar over the 
frontal region.  The diagnosis was post-traumatic cephalalgia 
and typical muscle contraction headaches.  

The examiner commented that the veteran was involved in a 
minor vehicle accident in 1969, which required some suturing 
of the scalp.  There was no associated skull fracture, and 
subsequent brain scanning revealed no parenchymal 
abnormalities.  In reviewing the medical records, the 
examiner noted that the veteran's headaches seemed to be 
somewhat sporadic, occurring about once a week with increased 
frequency in 1992.  At this time, hypertension was diagnosed 
and by April 1992, headaches were occurring on an every other 
day basis.  Reference was subsequently made in 1993 to daily 
headaches and now the rate was two to three times out of the 
week.  The examiner concluded that a description of the 
veteran's headaches was most consistent with typical muscle 
contraction headaches.  

After noting the veteran's current subjective complaints of 
headaches 20 days out of 30, and that they were relieved with 
medication, objective findings were indicated to consist of 
minor scarring over the forehead, and normal neurological 
findings and brain scan in the past.  Complaints apparently 
began to occur after an episode of minor head trauma in 1969, 
and by all accepted criteria, the examiner believed that this 
trauma would be described as minor, with no loss of 
consciousness and no inter parenchymal abnormalities on 
subsequent brain scanning.  

The examiner stated that complaints of headaches following 
minor head trauma could be common phenomena that could last 
as much as 1 to 2 years, and the examiner noted that there 
had been a stable frequency of headaches occurring once a 
week through 1985.  The examiner could not attribute an 
increase in the frequency of headaches subsequent to 1985 to 
anything related to the veteran's motor vehicle accident.  
Other factors which would contribute to the headaches would 
include hypertension and depression, for which the veteran 
had been actively treated and remained actively treated.  The 
examiner went on to comment that headaches occurring on an 
approximately one time per week basis would not be associated 
with functional limitations and at the current time, the 
examiner believed that the veteran's headaches would not be 
associated with current functional limitations.  The veteran 
could participate in desired activities, was able to follow 
simple and complex commands, had full use of his extremities, 
and from a neurological standpoint, was able to stand, sit, 
walk, bend, and stoop in an unrestricted manner.  The 
examiner noted that while the veteran complained that his 
headaches were accompanied by a twitching movement of his 
head in either direction, he did not observe that on 
examination and there was no reference to this in any 
diagnosis in the veteran's medical records.

VA psychiatric examination in November 1998 did not reveal 
any complaints of headaches.




II.  Analysis

A careful review of the evidence of record reflects that 
while the veteran has continually reported the frequency of 
his headaches since service from once or twice a week in 
1985, to every other day in early 1992, to every day in 
September 1992, there was no report of prostrating attacks 
until 1993.  As was already noted, the veteran's service-
connected headache disability is currently rated as 
noncompensable, and that a 10 percent evaluation requires 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Even as to the statements in 1993, the Board 
notes that in April 1993, the veteran reported that the 
headaches were often so severe that he would be unable to get 
out of bed, and in July 1993, a representative of his then-
employer indicated that the veteran had been observed having 
headaches in the afternoon which required him to lay down 
until they went away.  Thus, as of 1993, although the veteran 
and his witness had identified episodes of prostrating 
attacks, it is unclear from these statements as to how often 
these would occur.  In addition, with respect to whether the 
attacks can be characterized as prostrating, the Board finds 
that this is a medical determination and there is no medical 
evidence of record to reflect that the appellant had 
experienced or currently experiences prostrating attacks on a 
regular basis.  

In fact, the most recent neurological examination revealed 
that while the veteran reported headaches at the rate of 20 
out of the 30 days of the month, there was no indication that 
any of these were prostrating in nature, and, in fact, the 
examiner noted that the headaches were relieved with 
medication and did not result in any functional limitation.  

In the alternative, even assuming the appellant's lay 
evidence was probative on the required element of prostrating 
attacks, the Board notes that the most recent neurological 
examiner could not attribute an increase in the frequency of 
headaches subsequent to 1985 to anything related to the 
veteran's motor vehicle accident during service.  The June 
1998 examiner went on to comment that other factors which 
would contribute to the headaches would include hypertension 
and depression, for which the veteran had been actively 
treated and remained actively treating at the time of this 
examination.  Therefore, the Board finds that limited weight 
may be assigned to the evidentiary assertions of the veteran 
and his witness, and that more probative weight must be given 
in this instance to the 1998 examiner's conclusion that the 
headaches did not result in any functional limitation and 
that any manifestations of increased symptomatology since 
1985 were not referable to service-connected disability.  
Thus, the Board concludes that the symptoms attributable to 
the veteran's service-connected disorder do not more nearly 
approximate characteristic prostrating attacks averaging one 
in two months over the previous several months as required 
for a compensable rating under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  38 C.F.R. § 4.7.  Clearly, the veteran's service-
connected disability does not result in characteristic 
prostrating attacks occurring on an average once a month over 
the previous several months or very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability to warrant an even higher evaluation 
under this Diagnostic Code.  Consequently, a compensable 
rating for the veteran's service-connected headaches is not 
warranted.

The Board notes that the record also does not indicate an 
exceptional or unusual disability picture so as to warrant an 
extraschedular rating for this disability under 38 C.F.R. 
§ 3.321(b).  Although the veteran has indicated that he 
continues to experience headaches two-thirds of the month, 
the record does not reflect any recent or frequent hospital 
care, and any interference in employment in this case is not 
beyond the average impairment of earning capacity 
contemplated by the regular schedular criteria.  








ORDER

A compensable evaluation for service-connected headaches is 
denied. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

